Citation Nr: 1447684	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-17 941	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a disability manifested by trouble sleeping secondary to service-connected disabilities.

2.  Entitlement to service connection for a disability affecting the Veteran's right side.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

4.  Entitlement to a disability rating greater than 40 percent for a herniated nucleus pulposis in the thoracic spine.  

5.  Entitlement to an initial disability rating greater than 40 percent for right arm neuropathy affecting the median and ulnar nerves.

6.  Entitlement to an initial disability rating greater than 30 percent for gastroesophageal reflux disease.

7.  Entitlement to a disability rating greater than 10 percent for retropatellar pain syndrome of the right knee.

8.  Entitlement to a disability rating greater than 10 percent for retropatellar pain syndrome of the left knee.

9.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine.

10.  Entitlement to a compensable disability rating for bilateral hearing loss.  

11.  Entitlement to service connection for bilateral inguinal hernias, post-surgery.

12.  Entitlement to a temporary total disability rating based upon convalescence following hernia surgery.


REPRESENTATION

Veteran represented by:	Penny E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran had active service from April 1987 to August 1987 and from May 1995 to April 1999, when he was discharged on account of physical disability.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of May 2008, September 2010, April 2011, September 2011, and July 2013.

The Veteran presented sworn testimony in support of his appeal during a July 2014 videoconference hearing before the undersigned acting Veterans Law Judge.  Following the hearing, the Veteran's attorney submitted additional written argument and additional evidence consisting of a private physician's written opinion, along with a waiver of initial RO review of these new submissions.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of entitlement to service connection for bilateral inguinal hernias, post-surgery, and entitlement to a temporary total disability rating based upon convalescence following hernia surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No medical professional has identified a medical disability manifested by trouble sleeping.  

2.  No medical professional has identified a medical disability affecting the Veteran's right side.  

3.  The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

4.  The Veteran does not have ankylosis of any part of his spine.

5.  Neuropathy of the right median and ulnar nerves is not more nearly approximate to severe incomplete paralysis of the two nerves.

6.  The Veteran does not experience symptoms of vomiting, material weight loss, hematemesis or melena with moderate anemia or severe impairment of his health related to gastroesophageal reflux disease.

7.  Retropatellar pain syndrome in each knee is manifested by noncompensable limitation of motion, abnormal patellar tracking, limitation of function, and pain.

8.  The Veteran's primary neck complaint involves daily pain; his combined range of cervical spine motion is 295 degrees, and his forward flexion is to 45 degrees.

9.  Audiometric testing in September 2009 and July 2010 revealed Level I hearing acuity in both ears.


CONCLUSIONS OF LAW

1.  The Veteran has not presented valid claims for service connection for a disability manifested by trouble sleeping or a disability affecting his right side.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).

3.  A disability rating greater than 40 percent is not warranted for a herniated nucleus pulposis in the thoracic spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

4.  A disability rating greater than 40 percent is not warranted for neuropathy of the right median and ulnar nerves.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8513 (2014).

5.  A disability rating greater than 30 percent is not warranted for gastroesophageal reflux disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

6.  Disability ratings greater than 10 percent for retropatellar pain syndrome of the left knee and a separate 10 percent rating for retropatellar pain syndrome of the right knee are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2014).

7.  A disability rating greater than 10 percent is not warranted for degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

8.  A compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by an April 2008 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires discussion of the July 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, service connection, unemployability, and increased ratings were identified as issues on appeal at the Board hearing.  The nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, Social Security disability records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The record reveals that the Veteran is in receipt of Social Security Disability benefits.  Indeed, the RO requested records from the Social Security Administration, and most of the Social Security records have been associated with the Veteran's claims file.  These records are manifestly incomplete, however, as the administrative determination awarding these benefits has not been obtained for review.  In many circumstances, the VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, because the VA is on notice that such benefits have been awarded, and because of the grant of VA unemployability benefits reached herein, the Board finds that remand for another attempt to obtain complete Social Security records is not necessary.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim," and "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  In this case, the Veteran has not asserted, nor is the Board able to perceive any specific reason why the outstanding Social Security records might be relevant to the resolution of the issues currently before the Board.  In particular, the Veteran's attorney has stated the Social Security Administration relied upon VA medical records in reaching their favorable grant of Social Security disability benefits to the Veteran.  This statement is consistent with the Veteran's own testimony that he has only sought VA treatment during this appeal period.  There is thus no reason to believe additional medical records are outstanding in this case.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The Veteran asserts that he experiences pain related to his service-connected orthopedic disabilities, which frequently prevents him from sleeping.  During the July 2014 hearing, the Veteran testified that nearly every night he wakes up due to pain in his neck and mid back.  

Following an August 2010 VA examination, the VA examiner commented that the Veteran does not have a diagnosable sleep disorder.  The examiner noted that although pain can interrupt and disrupt one's sleep, pain does not cause a separately-diagnosable sleep disorder.  

VA medical records reflect that the Veteran experiences urinary frequency, with nocturia approximately three times each night.  

With regard to the Veteran's claim for a disability affecting his right side, the nature of this disability is entirely unclear.  During the hearing, he testified that he cannot lie on his right side or his left side, due to his gastroesophageal reflux disease.  He also testified that he has pain in his right upper arm and shoulders and that he has difficulty grasping things with his right hand, to include pens and coffee cups.  He also experiences constant tingling in his right arm.

Careful review of the Veteran's voluminous medical records shows that in addition to the reflux disease, which is service-connected, he also has neuropathy affecting his right median and ulnar nerves.  This neuropathy is also service-connected.  No other disability affecting his right side is apparent upon review of his medical records.  

In certain situations, lay evidence may be used to diagnose a Veteran's medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006) (stating that "lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits .... [N]othing in the regulatory or statutory provisions ... require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  

In this case, the Board finds the Veteran's testimony as to his symptoms and his reports to medical care providers to be credible.  However, they do not provide a basis upon which to establish service connection.  

With regard to the Veteran's sleep disorder, the pain which awakens him appears to be already compensated by VA as part and parcel of his service-connected spine disabilities.  The evidence seems clear that he does not have a separate sleep disorder; rather his own statements, along with the medical evidence, indicate that he wakes up on account of back pain and also nocturia.  Furthermore, the Board considered the symptom of reduced sleep due to pain as it impacts the Veteran's employability in the award of a total disability rating based upon unemployability reached below.  The evaluation of the same disability or manifestation of disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

With regard to the Veteran's complaint of a disability affecting his right side, the Board is unable to identify any discernible disability whatsoever.  Many of his credible complaints appear to involve disabilities for which he is already service-connected:  reflux disease and right arm neuropathy.  No other complaints or diagnoses are evident in his medical records.  

For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board observes that we have found the Veteran to be entirely credible and truthful in his claim and in his description of his problems.  Furthermore, he has multiple problems which affect his sleep and his right side.  However, we are unable to identify any precise disabilities for which service connection is not already in effect.  If the Veteran obtains new evidence showing such a separate disability and/or diagnosis which accounts for his symptoms and complaints and which indicates a connection of some sort to service, he is encouraged to submit such new evidence to VA to support a potential reopening of the claims.  

Absent currently-shown independent disabilities involving a sleep disorder or a right side disability, there can be no valid claim for service connection.  The benefits sought are therefore denied.  

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the Veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating, i.e., an assignment of different ratings for distinct periods of time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  When the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart.  In contrast, when the initial rating following a grant of service connection is at issue, the effective date will generally be the date VA received the claim for service connection or the date entitlement to a particular rating arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Total disability rating based upon unemployability

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  During the July 2014 hearing on appeal, he testified that he has periods of time when his back flares up that he has to lie down for three or four days.  He testified that he cannot drive for longer distances due to neck pain, and that he needs to be able to shift from sitting, to standing, to lying down frequently to alleviate his back pain.  He also explained that he cannot take narcotic pain medication when he needs to drive or concentrate on anything.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra. 

The Veteran had some time in community college, in addition to having completed high school.  His vocational history includes having worked as a corrections officer and in construction. 

The Veteran has been awarded service connection for residuals of the injury to his thoracic spine, rated as 40 percent disabling; neuropathy of the right arm, rated as 40 percent disabling; gastroesophageal reflux disease, rated as 30 percent disabling; disabilities of the right and left knee, each rated as 10 percent disabling; tinnitus, rated as 10 percent disabling, cervical spine disease, rated as 10 percent disabling, residuals of a fracture of the right fifth metacarpal, rated as noncompensably disabling; and bilateral hearing loss, rated as noncompensably disabling.  The combined disability rating is 80 percent.  38 C.F.R. § 4.25.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), if in the judgment of VA, his service-connected disabilities render him unemployable.

Upon review of the evidence, the Board finds that the Veteran is rendered unemployable due to his service-connected disabilities.  Given his work history of active, physical jobs, his inability to sit or stand for longer periods of time, his interrupted sleep related to back pain, combined with the strong prescription pain medication he takes, add up to the conclusion that the Veteran is unemployable, without consideration of his age or other nonservice-connected disabilities.  

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

A total disability rating based upon unemployability is therefore granted.

Rating greater than 40 percent for a herniated nucleus pulposis in the thoracic spine

Historically, the Veteran injured his thoracic spine while lifting heavy equipment during service.  Service connection was granted following his discharge from service.  A 40 percent disability rating was assigned at that time, and has remained in effect since then.  

The Board observes that since 1999, when service connection was granted, the VA rating schedule has been updated.  The 40 percent rating was assigned under the provisions of Diagnostic Code 5293.  Despite the Veteran's claims for increased ratings over the years, the disability continues to be listed under Diagnostic Code 5293, although this Code no longer exists in the updated rating schedule.  When this case has been returned to the RO, therefore, the Diagnostic Code should be updated simply for record purposes.

The currently-effective Diagnostic Code for rating intervertebral disc syndrome is Diagnostic Code 5243.  Impairment involving intervertebral disc syndrome is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, both set forth at 38 C.F.R. § 4.71a, whichever method results in a higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the currently-assigned 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, it is undebatable that the Veteran fortunately does not have ankylosis affecting his spine.  In addition, there is no lay or medical evidence that he experiences incapacitating episodes that require bed rest prescribed by a physician.  He described having to lay down for three to four days at a time due to his back pain.  However, there is no evidence that this bed rest was ever prescribed by a physician.  In addition, none of the lay or medical evidence suggests that such bed rest, even if it was prescribed by a physician, adds up to a duration of at least 6 weeks in a 12-month time period.  The currently-assigned disability rating is therefore the highest available to him.  His right arm neuropathy is already being evaluated separately, as provided by the General Rating Formula.  The preponderance of the evidence is against the claim and the appeal must be denied.

Rating greater than 40 percent for right arm neuropathy

Service connection for right median and ulnar neuropathy was granted effective in December 2007 as secondary to the Veteran's right fifth metacarpal fracture residuals.  A 40 percent rating has been in effective since December 2007.  The Veteran has challenged the initial rating assigned.  

Initially, we observe that although the Veteran reports he is ambidextrous, his right hand is considered to be his dominant or major hand for rating purposes.  38 C.F.R. § 4.69.

The Veteran's right arm symptoms of pain, numbness, and occasional loss of grip strength, are rated as analogous to moderate incomplete paralysis affecting the median and ulnar nerves together under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The next higher rating of 70 percent for severe incomplete paralysis is the highest rating provided under this Diagnostic Code.  The term "incomplete paralysis," in the context of peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran's median and ulnar nerve impairment is documented in his VA medical records and confirmed by nerve conduction testing.  Also confirmed is the absence of radiculopathy from his cervical or thoracic spinal column; thus the medical determination that the right arm nerve impairment was proximately caused by his ringer/hand injury residuals.  His VA records reflect complaints of pain and numbness in the right arm.  He takes a prescription nerve block agent and his primary care doctor has recommended that he wear a wrist splint at nighttime.  Otherwise, he is not receiving any particular treatment for the neuropathy.  During the hearing on appeal, he testified that he sometimes experiences loss of grip in his right hand, and drops things such as coffee cups.  

Upon careful review, the Board holds that the currently-assigned 40 percent disability rating more nearly reflects the Veteran's level of right arm symptomatology.  The level of impairment which would correlate with severe incomplete paralysis affecting the right arm and wrist simply is not shown in this case.  The preponderance of the evidence is against the claim and the appeal must be denied.

Rating greater than 30 percent for gastroesophageal reflux disease

Service connection for gastroesophageal reflux disease was granted effective in January 2010, based upon a finding that the disease was proximately caused by the many pain medications the Veteran requires for his service-connected musculoskeletal pain.  A 30 percent rating was assigned under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346, reflecting persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A higher disability rating is warranted with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Review of the entire evidence of record shows that the Veteran does not meet the criteria for a disability rating greater than 30 percent for his reflux disease.  He does not have material weight loss, hematemesis or melena with anemia, and he cannot reasonably be said to have severe impairment of his health related to his reflux disease.  The Board is cognizant of and sympathetic to the Veteran's complaints of discomfort, especially when he lies down and of esophageal discomfort.  We also acknowledge that he requires regular prescription medication for control of his symptoms.  It is for these reasons that he has been assigned a 30 percent disability rating.  However, absent the greater symptomatology reflecting more severe impairment related to reflux disease, the preponderance of the evidence is against the claim for a higher initial disability rating.  The benefit sought must be denied.

Rating greater than 10 percent each for retropatellar pain syndrome of the knees

Historically, service connection for retropatellar pain syndrome of both knees was established immediately after service, based upon service treatment records which showed complaints and treatment for knee pain during service.  A 10 percent disability rating was assigned to each knee at that time, and these ratings have remained in effect since.  The Veteran asserts that higher disability ratings are warranted.  He particularly asserts that his right knee is worse than his left knee.  

During the July 2010 VA examination, the Veteran reported that his knee pain increases with walking, lifting, carrying and bending.  He takes pain medication and rests and ices his knees to relieve flare-ups.  He feels his knees are progressively worsening.  Upon clinical examination, it was noted that the Veteran had an antalgic gait.  Upon examination, there was no deformity, instability, giving way, weakness, subluxation, locking, or effusion of either knee.  There was pain, stiffness, incoordination, decreased speed of joint motion, and tenderness of both knees.  The examiner additional noted crepitus in both knees.  Perhaps the most significant examination finding was that of abnormal patellar tracking.  Range of motion measurements revealed normal left knee motion of 0 to 140 degrees, with no objective evidence of pain upon active motion.  Right knee motion was also deemed to have been normal, from 0 to 136 degrees.  There was no ankylosis.  

During the hearing on appeal, the Veteran testified that his right knee was worse than his left knee.  He also testified that he felt his knee impairment was not accurately measured by the range of motion results; rather he felt his knee instability and pain were more significant.  

The Veteran's current 10 percent disability rating for each knee was assigned as analogous to osteomalacia, under Diagnostic Code 5014.  This disease is rated on limitation of motion of the affected part.  

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71 , Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

In this case, although the Veteran has documented patella tracking disease and some mild degenerative joint disease in both knees, his range of knee motion is nearly normal in both knees.  He has pain upon use and he reports instability at times.  Because the limitation of motion is noncompensable, a 10 rating is warranted for each knee joint, to be combined, not added under Diagnostic Code 5003.  Although the Veteran's complaints of knee pain and impaired function have increased since the initial grant of service connection, his objective symptom picture has not changed during the time frame that this appeal has been active.  The Veteran's statements that he experiences instability in each knee are noted.  However, on examination, no instability was found.  The Board finds that the conclusions of a medical professional are more probative on the matter of whether the Veteran has clinical instability of either knee than the Veteran's lay statements describing what he believes is instability.  There is no evidence of limitation of extension or any other symptomatology of either knee.  The Board acknowledges his very credible statements that his right knee is worse than his left; however, neither knee is shown to be so impaired as to warrant a higher disability rating.  There is no basis for a higher disability rating, given his symptom picture.  The preponderance of the evidence is thus against the claims for increased ratings for each knee.

Rating greater than 10 percent for degenerative disc disease of the cervical spine

Service connection for degenerative disc disease of the cervical spine at C5-C6 and C6-C7 was granted effective in August 2009, as secondary to the Veteran's service-connected thoracic spine disability.  A 10 percent disability rating was assigned at that time.  The Veteran has challenged this initial rating.  

Under the governing regulation, cervical disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 10 percent disability rating reflects forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

The report of a VA examination in August 2010 reflects that the Veteran had normal posture and head position.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, and spasm in his neck and back.  He described his daily neck pain as severe, stabbing in nature, and constant.  He did not have radiation of the pain, however.  The examiner noted no ankylosis and no abnormal curvatures of the cervical spine.  There was no spasm in the cervical spine region upon examination.  Range of motion testing after repetitive motion revealed flexion from 0 to 45 degrees, extension from 0 to 42 degrees, left lateral flexion from 0 to 45 degrees, left lateral rotation from 0 to 45 degrees, right lateral flexion from 0 to 41 degrees, and right lateral rotation from 0 to 77 degrees.  The examiner noted objective evidence of pain upon motion.  The examiner also noted no incapacitating episodes due to cervical spine pathology.

The Veteran's combined range of cervical spine motion of 295 degrees, along with his forward flexion of 45 degrees fits squarely within the criteria for a 10 percent disability rating.  

The Veteran's primary complaint involving his cervical spine, as reflected in his written contentions and his hearing testimony appears to be that of pain for which he takes strong prescription medication and also gets steroid injections.  He attends the VA pain clinic regularly.  We acknowledge the Veteran's implicit contentions that range of motion measurements do not accurately reflect the amount of pain he feels.  As set forth above, however, the General Rating Formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Multiple VA physicians and examiners have found no neurological involvement in the Veteran's cervical disc disease.  He has had extensive testing in this regard done over the years.  Thus, a separate disability rating for objective neurologic abnormalities is not warranted.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher disability rating.  Furthermore, repeated testing has failed to demonstrate any nerve involvement in the Veteran's cervical spine disease.  38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, an increased schedular evaluation based upon pain would be inappropriate.

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck or back problems.  Although the Veteran intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating must be denied. 

A compensable disability rating for bilateral hearing loss

Service connection for bilateral hearing loss was granted upon the Veteran's discharge from service based upon aggravation during service of a slight pre-existing hearing loss.  The noncompensable disability rating has been in effect since that time.  The current claim for an increased rating was received by VA in January 2010.

The Veteran was provided with an audiometric examination in July 2010.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
55
65
LEFT
15
40
35
55
60

The average puretone threshold in the right ear was 44 decibels, while the average puretone threshold in the left ear was 48 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examining audiologist rendered a diagnosis of bilateral normal to moderately severe sensorineural hearing loss.  The examiner noted the Veteran's complaints of the effects of his hearing loss, which consisted of difficulty hearing his children's speech.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A September 2009 audiogram is of record.  The test results were reported in graphic form only, but the graph appears to reflect very similar results to those shown above.  Notably, a word recognition test at that time yielded a 100 percent word recognition in the right ear, but 92 percent in the left ear.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85.

Applying the provisions of 38 C.F.R. § 4.85 to the July 2010 audiometric test results, his hearing acuity in his right ear equates to a level I for VA purposes.  His left ear hearing acuity also equates to a level I.  When plugged into Table VII, these findings warrant a noncompensable evaluation under the required formula.  38 C.F.R. § 4.84, Table VI and Table VII, Diagnostic Code 6100.  Plugging the 92 percent left ear word recognition score from September 2009 into the table also yields level I for the left ear.  As observed above, this exercise is a mechanical one, with no interpretative leeway.  Lendenmann.  Although the Board sympathizes with the Veteran's frustration at his decreased hearing acuity, we are constrained to follow the law and regulations as they are written and to apply them equally to all similarly-situated Veterans.

Additionally, we note that the July 2010 testing was performed without hearing aids, so reflects his unamplified hearing acuity.

The governing regulations include a special provision for evaluating exceptional patterns of hearing impairment, deemed to exist:  (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86. 

In this case, the record does not reveal pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, application of this provision would be inappropriate. 

The preponderance of the evidence is against a schedular disability rating for bilateral hearing loss and the appeal must be denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Concerning his neck, the Veteran has reported symptoms of pain, limited motion, stiffness, difficulty with prolonged walking, sitting and standing, limitation in bending, lifting, and twisting, and pain that interfered with his sleep.  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45(f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Service connection for trouble sleeping secondary to service-connected disabilities is denied.

Service connection for a disability affecting the Veteran's right side is denied.

A total disability rating based upon individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating greater than 40 percent for a herniated nucleus pulposis in the thoracic spine is denied.  

An initial disability rating greater than 40 percent for right arm neuropathy affecting the median and ulnar nerves is denied.

An initial disability rating greater than 30 percent for gastroesophageal reflux disease is denied.

A disability rating greater than 10 percent for retropatellar pain syndrome of the right knee is denied.

A disability rating greater than 10 percent for retropatellar pain syndrome of the left knee is denied.

An initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine is denied.

A compensable disability rating for bilateral hearing loss is denied.


REMAND

If the Veteran is wholly satisfied with the above grant of a 100 percent disability rating based upon unemployability due to his service-connected disabilities, he is advised that he may withdraw the remaining appeal as to his inguinal hernia disability, by informing the VA in writing that he no longer wishes to pursue this appeal.  If he is not satisfied and wishes to continue with the appeal, he need take no action whatsoever.

The Veteran's post service medical records reflect that he was initially treated for bilateral inguinal hernias in 2004 and 2005.  He currently has had several surgeries on the hernias, with the right hernia repair involving a mesh patch which has developed severe scarring, possible nerve entrapment, and pain.  Although he initially noticed the hernias after service, he contends that they may have originated with the same heavy lifting in service that caused his thoracic spine problems.  A private medical opinion dated in August 2014 wherein the physician opines that, "A weakening of the fascial planes in both groins is likely to have occurred and that weakening provided a substantially causal connection to activity during his service time."  

Given the somewhat speculative nature of this helpful medical opinion, the Board holds that a remand to obtain a second medical opinion as to the likely etiology and onset of the Veteran's bilateral inguinal hernias is warranted.  

As the Veteran continues to receive VA medical care, his VA medical records should be updated for the file upon remand, as well.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Because the Veteran's claim for a temporary total disability rating for convalescence following the October 2009 hernia surgery is dependent upon the claim for service connection for the hernia disabilities, it will be addressed following the resolution of the service connection claim.

Accordingly, the case is REMANDED to the AMC/RO for the following action:

1.  The RO should obtain complete records reflecting VA medical care provided to the Veteran from October 2012 to the present for inclusion in the Veteran's claims file. 

2.  After obtaining the records requested above, the RO should forward the Veteran's claims file to a VA examiner for an opinion as to whether it is at least as likely as not that the Veteran's left and right inguinal hernias had their inception during service, or are otherwise related to service.  A thorough discussion of the facts and medical principles involved should be included.  IF the physician feels that further tests, studies, or clinical examinations would be helpful in resolving this case, the RO should arrange for such tests, studies, or examinations.

3.  After the development requested above has been completed, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


